DETAILED ACTION

Information Disclosure Statement
No  IDS filed  .

Drawings
The drawings filed 2/24/2021 are accepted.
Specification
The specification filed 2/24/21 is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims  1, and 3-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over  Kim et al (US 10,278,152 hereinafter Kim) in view of  JINMING ZHANG (CN 102695173 hereinafter Zhang)




As to claim 1,   
Kim discloses a communication apparatus Fig 20 in view of  Fig 1 110
comprising: 
one or more processors; Fig 20 2000
and at least one memory Fig 20 2002
storing executable instructions, C16 41 software
which when executed by the one or more processors, cause the communication apparatus to: 

selectively perform a first setting mode C5 24 tethering mode
 and a second setting mode, C5 27 P2P communications

wherein in the first setting mode,  C6 10 – 15 enter the tethering mode

 the communication apparatus is caused to:
perform, by capturing a QR code Fig 2 200 Scan QR Code
that is displayed at, attached to, or associated Fig 1 105
with another communication apparatus,   Fig 1 100

a first process Fig 2 in view of  C6 30 - C7 55

for sharing parameters C6 30 – 34 obtain information
for wireless communication  C5 17 – 18 wireless communications system
between the communication apparatus Fig 20 in view of  Fig 1 110
and the other communication apparatus, Fig 1 100


and wherein in the second setting mode,  C8 64 P2P
the communication apparatus Fig 20 in view of  Fig 1 110
is caused to: 
perform[[, without capturing a QR code,]] a second process Fig 6
for sharing parameters for wireless communication between the communication apparatus and the other communication apparatus. 
	C9 48 obtain information in view of Fig 6

	Kim does not disclose
perform ,without capturing a QR code, a second process  for sharing parameters for wireless communication between the communication apparatus and the other communication apparatus. 
 
	Zhang teaches
a first setting mode  Abstract AP PIN mode
a second setting mode Abstract client identification number PIN mode

perform ,without capturing a QR code, a second process  for sharing parameters for wireless communication between the communication apparatus and the other communication apparatus
	Abstract indicating a user to input a second PIN

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kim and Zhang as elements known in the prior art combined to yield predictable results.  For example, Kim teaches multiple modes for creating wireless network binding between nodes including QR code scanning embodiments.  Zhang also teaches    multiple modes for creating wireless network binding between nodes including WPS embodiments.  Combined, Kim and Zhang, may advantageously comprise both QR code and WPS embodiments so as to provide more network binding options for the user and to thereby arrive at the claimed invention.


Claim 3 is rejected on the basis previously provided in the rejection of claim 1 in view of  Kim Fig 2 200 (e.g. MAC address, SSID, PW)

As to claim 4,   
Kim discloses
wherein in the first process, Fig 2 in view of  C6 30 - C7 55
the parameters C6 30 – 34 obtain information
are provided from C6 54 – 56 periodic AP scan process
the communication apparatus Fig 20 in view of  Fig 1 110
to the other communication apparatus. Fig 1 100


As to claim 5,   
Kim discloses
wherein in the first process, Fig 2 in view of  C6 30 - C7 55
the parameters C6 30 – 34 obtain information
are provided Fig 2 200
from the other communication apparatus Fig 1 100
to the communication apparatus. Fig 20 in view of  Fig 1 110


As to claim 6,   
Kim discloses
wherein the parameters C6 30 – 34 obtain information
include   a Media Access Control (MAC) address Fig 2 200 WI-FI MAC



Claim 7 and 8 are rejected on the basis previously provided in the rejection of claim 1.


Claim 2  is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim  in view of  Zhang in further view of  Li et al ( US 2016/0227412 hereinafter Li).

 As to claim 1, Kim  in view of  Zhang teaches all the subject matter pointed out in the above 103 rejection of parent claim 1.


As to claim 2,   
Kim does not disclose 
the second setting mode is Wi-Fi Protected Setup (WPS) defined by Wi-Fi Alliance

Zhang teaches
the second setting mode is Wi-Fi Protected Setup (WPS)  see Abstract

	Neither Kim nor Zhang teach
the second setting mode is Wi-Fi Protected Setup (WPS) defined by Wi-Fi Alliance

Li teaches  see  [0004]
the second setting mode is Wi-Fi Protected Setup (WPS) defined by Wi-Fi Alliance

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kim and Zhang with those of Li as elements known in the prior art combined to yield predictable results. For example, Zhang teaches Wi-Fi WPS mode but does not mention the mode is defined by the Wi-Fi Alliance. Li cures Zhang's deficiency to arrive at the claimed invention.
		
		

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431